Citation Nr: 0308328	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  03-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred at the St. Alphonsus Regional Medical Center in 
September 2002.




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel










INTRODUCTION

The veteran reportedly had active service from August 1948 to 
July 1952.

This appeal is from actions taken by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Boise, Idaho.

A Statement of the Case (SOC) was issued in December 2002.  
The substantive contents thereof appear to refer only to the 
veteran whose name is shown on this decision; however, the 
header on the first page includes another name, presumably of 
someone else as there is nothing else in the file to reflect 
that the veteran has been known by any other name.  The Board 
will consider this designation to be an inadvertent error 
until identified otherwise at the VAMC or VA Regional Office 
(RO) in Ft. Harrison, Montana.  

The only evidentiary materials which were forwarded to and 
are now before the Board of Veterans Appeals (the Board) are 
included in a Medical Administrative Services (MAS) file; the 
veteran claims file and clinical records associated with the 
period of care in question are not attached. 


REMAND

In his Substantive Appeal, a VA Form 9, dated in January 
2003, the veteran checked that he wished to provide testimony 
at a personal hearing to be held at the RO before a Member of 
the Board.  A hearing was not scheduled.

The case is remanded for the following:

1.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board at the VAMC or VARO.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VAMC or VARO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


